DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Election/Restrictions
Applicant's election with traverse of Species 7 in the reply filed on 10/5/22 is acknowledged.  The traversal is on the ground(s) that there would be no undue search burden. However, no reasoning or rationale as to why there would be no search burden between the different species was presented. Regarding the restriction between the mutually exclusive species, each of which would require an independent and distinct classification search along with a unique text search. While there may be some overlap in the searches of these species, but there is no reason to believe that the searches would be identical. Therefore, based on the additional work involved in searching and examination of the each distinct invention together that would present serious burden to the examiner, restriction of distinct invention is deemed proper. 
The requirement is still deemed proper and is therefore made FINAL.
As stated in Applicant’s reply, claims 1 and 15 correspond to the elected species.  As such, claims 2-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/5/22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "the support buffering members" in 4-7 of each claim.  There is insufficient antecedent basis for this limitation in the claim.  Further, it is unclear to which support buffering members of the plurality of support buffering members Applicant is referring, rendering the claim indefinite.  For examination purposes, as best understood by the Examiner in view of the specification, the limitation will be interpreted as “the plurality of support buffering members”.  Examiner suggests amending the claim as such to overcome the antecedent basis and indefiniteness issues.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheidel et al. (US 6076795), hereinafter: “Scheidel”.
In Reference to Claim 1
Scheidel teaches:
A blower device(Fig 1), comprising a case(9), a blower vibration source(1) disposed within the case(Fig 1) and a vibration absorption assembly(16) for associating the blower vibration source and the case(interpreted as intended use; Fig 1-4; Col 3, ln. 14-34), wherein the vibration absorption assembly comprises a plurality of support buffering members(25) associated with a bottom portion of the blower vibration source(clearly shown in Fig 1; Col 3, ln. 14-34), and wherein each of the support buffering members is arranged to extend from a bottom portion(underside of 1) of the blower vibration source toward a bottom wall(11) of the case(Col 3, ln. 14-34), wherein each of the support buffering members comprises a support pillar extended through the bottom wall of the case(see annotated figure below), wherein a clamping block(see annotated figure below) and a support leg(see annotated figure below) are provided at two ends of the support pillar respectively(see annotated figure below).


    PNG
    media_image1.png
    460
    896
    media_image1.png
    Greyscale








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kenyon et al. (US 8272837) in view of Wolf (EP 1477346), hereinafter: “Kenyon” and “Wolf”, respectively.  The English Translation of EP 1477346 to be referenced hereinafter.
In Reference to Claims 15
Kenyon teaches:
A respirator(Col 1, ll. 20-67), comprising a blower device(10,24), comprising a case(24), a blower vibration source(10,16) disposed within the case(Fig 5-7) and a vibration absorption assembly(28,114) for associating the blower vibration source and the case(interpreted as intended use; springs 28 extend between 16 and 24 to support 10; Col 6, ll. 1-37), wherein the vibration absorption assembly comprises a plurality of support buffering members(28 or 210; Col 12 ln. 3-6) associated with a bottom portion of the blower vibration source(Col 6, ll. 1-37), and wherein each of the support buffering members is arranged to extend from the bottom portion(bottom surface of 16) of the blower vibration source toward a bottom wall(26) of the case(Col 6, ll. 1-37),
Kenyon fails to teach:
wherein each of the support buffering members comprises a support pillar extended through the bottom wall of the case, wherein a clamping block and a support leg are provided at two ends of the support pillar respectively.
Wolf teaches:
A blower decoupling device(Fig 4) comprising a plurality of support buffering members(7) each having a support pillar(8) extended through the bottom wall of the case(5), wherein a clamping block(one end of 9, see annotated figure below) and a support leg(other end of 9, see annotated figure above) are provided at two ends of the support pillar respectively(Fig 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Kenyon to incorporate the teachings of Wolf, to replace the springs of Kenyon with support buffering members of Wolf to further reduce the transmission of vibrations and/or noise by decoupling the casing from the blower(P[0002]). 
Additionally, since both Kenyon and Wolf teach vibration absorption assemblies for blowers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one equivalent support buffering member for the other to achieve predictable results.  In this case, the predictable results is supporting the blower assembly while absorbing vibrations. See KSR; MPEP 2141 III B.

    PNG
    media_image2.png
    549
    891
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745